Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “126”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “124”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 10, 16 are objected to because of the following informalities:  
Claims 1 and 16 recite “and second side” without properly reciting an article before “second side.” The claims should read --and a second side--?
Claim 10 recites “surface the extends” should read --surface that extends--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark (US 3,292,685).
Regarding claims 1 and 16, Clark discloses a curtain assembly comprising:
a curtain (85) selectably moveable between an open position and a closed position, the curtain having a first vertical edge and a second vertical edge opposite the first vertical edge (Clark: Figure 14; vertical edges of curtain 85 extend into 82 and 83); 
a track guide (82, 83) having a first side (82) constructed to guide the first vertical edge of the curtain and second side (83) that is opposite the first side and constructed to guide the second vertical edge of the curtain, wherein the first and second sides (82, 83) define a plane of operation for the curtain as the curtain moves between the open position and the closed position (Clark: Figure 14); 
a plurality of stiffeners (90) disposed within the curtain (85), each of the plurality of stiffeners (90) comprising a cylindrical member (rod) having a first end constructed to engage a first channel in the first side (82 has a channel formed by walls 102, 103, and 108; Clark: Figure 18) of the track guide and a second end that is opposite the first end and constructed to engage a second channel in the second side (83 has a channel formed by walls 102, 103, and 108; Clark: Figure 18) of the track guide (Clark: col 6, lines 17-55); 
a roll tube (86) configured to wind the curtain (85) and the plurality of stiffeners (90) around the roll tube (86) and unwind the plurality of stiffeners into the track guide (82, 83) (Clark: Figures 14, 16-18, 21);
a first entry guide (at 108 of 82) comprising a ramp region constructed to guide the first end of each of the plurality of stiffeners into the first channel (Clark: col 6, lines 42-54; the walls 108 guide entry of the stiffeners into the track guide 82, 83 and the walls 108 have a tapered shape which is understood to be a ramp region; Figures 17 and 18, as shown the curvature is oriented towards an outer end of the stiffener with the upper portion of the ramp portion curved towards the stiffener in Figure 17 and the cross view of the ramp portion as shown in Figure 18 further shows the ramp portion curving towards the end of the stiffener at 108); and 
a second entry guide (at 108 of 83) comprising a ramp region constructed to guide the second end of each of the plurality of stiffeners into the second channel (Clark: col 6, lines 42-54; the walls 108 guide entry of the stiffeners into the track guide 82, 83 and the walls 108 have a tapered shape which is understood to be a ramp region; Figures 17 and 18, as shown the curvature is oriented towards an outer end of the stiffener with the upper portion of the ramp portion curved towards the stiffener in Figure 17 and the cross view of the ramp portion as shown in Figure 18 shows the ramp portion curving towards the end of the stiffener at 108). 

    PNG
    media_image1.png
    193
    378
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    670
    media_image2.png
    Greyscale

Regarding claim 2, Clark discloses wherein the first end of at least one stiffener (90) of the plurality of stiffeners comprises a first locking pin (at 107 in 82) constructed to engage the first channel (formed between 102, 103, and 108 of 82) of the track guide and the second end of the at least one stiffener comprises a second locking pin (at 107 in 83) constructed to engage the second channel of the track guide (formed between 102, 103, and 108 of 82).
Regarding claim 3, Clark discloses wherein the first locking pin (107 in 82) of the at least one stiffener (90) moveably engages the first channel of the track guide and the second locking pin (107 in 83) of the at least one stiffener movably engages the second channel of the track guide. 
Regarding claim 4, Clark discloses wherein the first side (82) of the track guide comprises a first plurality of side walls (102, 103, 108) and the second side (83) of the track guide comprises a second plurality of side walls (102, 103, 108) (Clark: Figure 18). 
Regarding claim 5, Clark discloses wherein the first side (82) of the track guide comprises a first internal flange (top flange) extending from a first sidewall (top 102) of the first plurality of sidewalls and a second internal flange (bottom flange) extending from a second sidewall (bottom 102) of the first plurality of sidewalls that is opposite the first sidewall (Clark: Figure 18). 

    PNG
    media_image3.png
    259
    495
    media_image3.png
    Greyscale

Regarding claim 6, Clark discloses wherein the first internal flange is perpendicular to the first sidewall (102) and the second internal flange is perpendicular to the second sidewall (102) (Clark: Figure 18).
Regarding claim 7, Clark discloses wherein the first side (82) of the track guide comprises a plurality of securing rails (at 108) constructed to moveably engage the first locking pin (107) (Clark: col 6, lines 34-40). Application No.: 15/209,462 5 Docket No.: D2048.70005US02 Clearly 108 will engage and stop 107 when 107 is moved toward 100.
Regarding claims 8, 9, 14, and 15, Clark discloses a first securing rail (top 108) of the plurality of securing rails extends from the first internal flange (Clark: Figure 18) and a second securing rail (top 108) of the plurality of securing rails extends from the second internal flange, wherein the first securing rail (top 108) is perpendicular to the first internal flange and the second securing rail is perpendicular to the second internal flange (Clark: Figure 18). 
Regarding claim 10, Clark discloses wherein the first locking pin (107) of the at least one fabric stiffener (90) includes at least one engagement surface (edge of 108) extends along the plurality of securing rails. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark as applied in claims 1 and 18 above, and in further view of Komatsu et al. (US 4,974,658), hereinafter referred to as Komatsu.
Regarding claims 11, 13, and 17, Clark discloses wherein the plurality of stiffeners are spaced apart within the curtain (Clark: Figure 14). Clark does not specifically disclose that the stiffeners are spaced such that when the curtain is wound around the roller tube no overlap between the stiffeners occurs. However, Komatsu discloses that it is known for a curtain to have a plurality of stiffeners (23) (Komatsu: Figure 4) and when the curtain is wound around a roller tube, no overlap between the stiffeners occurs (Komatsu: Figure 2; col 3, lines 25-45). It would have been obvious to one having ordinary skill in the art that the spacing between the stiffeners of Clark be arranged such that when the curtain is wound no overlap occurs between the stiffeners since it a known arrangement of stiffeners on a curtain for minimizing the diameter of the fully wound curtain. Komatsu further discloses that the spacing is “determined computationally based on the relation between the diameters” of the roll tube and the stiffeners (23), therefore it would have been obvious to modify the spacing of Clark so that it is irregular in order to prevent overlapping.
Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark and Komatsu as applied in claims 13 and 19 above, and further in view of Heissenberg (US 7,409,980).
Regarding claims 12 and 18, Clark discloses a headbox (at 81) surrounding the roll tube and curtain when wound around the roll tube (Clark: Figure 14), wherein the dimensions of headbox are constructed and arranged to house the roll tube and curtain (Clark: Figures 4 and 21). Clark fails to specifically disclose the dimensions of the headbox having a clearance of less than one width of a largest stiffener of the plurality of stiffeners when the curtain is wound around the roll tube. However, Heissenberg discloses that it is desired to provide a curtain assembly with a headbox with a small clearance between the curtain and the headbox so that the assembly is compact and less material is required (Heissenberg: col 2, lines 21-23). Further, it would have been obvious to one having ordinary skill in the art to modify the size of the headbox so that a clearance of less than one width of a largest stiffener is formed when the curtain is wound around the roll tube since it has been held that changing size without producing any new and unexpected result involves only routine skill in the art. In re Rose, 200 F.2d 459, 463, 105 USPQ 239, 240 (CCPA 1955). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the dimensions of the headbox of Clark so that a clearance of less than one width of a largest stiffener is formed in order to provide a compact assembly and utilize less material, as taught by Heissenberg.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634